


110 HR 5877 IH: To amend part B of title XVIII of the Social Security Act

U.S. House of Representatives
2008-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5877
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2008
			Ms. Hirono (for
			 herself, Mr. Waxman,
			 Ms. DeGette,
			 Ms. Slaughter,
			 Mrs. Capps,
			 Mr. Engel,
			 Ms. Solis,
			 Ms. Hooley,
			 Mr. Pomeroy,
			 Mr. Abercrombie,
			 Mr. McDermott,
			 Mr. Fortuño,
			 Mr. McNulty,
			 Mr. Kildee,
			 Mr. Kagen,
			 Mr. Honda,
			 Mr. Hinojosa,
			 Mr. Taylor,
			 Mr. Cohen,
			 Mr. Kucinich,
			 Mr. Pastor,
			 Mr. Price of North Carolina,
			 Ms. Velázquez,
			 Mr. Oberstar,
			 Mr. Baird,
			 Mr. Grijalva,
			 Ms. Watson,
			 Mr. Frank of Massachusetts,
			 Ms. Corrine Brown of Florida,
			 Ms. Baldwin,
			 Mr. Al Green of Texas,
			 Ms. Clarke,
			 Mr. Hare, Mr. Hinchey, Mr.
			 Wexler, and Mrs. Boyda of
			 Kansas) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to provide coverage for the shingles vaccine under the Medicare
		  Program.
	
	
		1.Short TitleThis Act may be cited as the Shingles
			 Prevention Act.
		2.Addition of the
			 Shingles Vaccine under the Medicare program
			(a)Shingles
			 VaccineSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x) is amended—
				(1)in subsection
			 (s)(10)(A), by striking pneumococcal vaccine and its administration
			 and, and inserting pneumococcal vaccine and its administration,
			 shingles vaccine and its administration, and; and
				(2)in subsection (ww)(2)(A), by inserting
			 shingles, after influenza,.
				(b)Effective
			 DateThe amendments made by subsection (a) shall apply to
			 shingles vaccines furnished on or after January 1 of the first year beginning
			 more than 60 days after the date of the enactment of this Act.
			
